Citation Nr: 0109003	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic left heel inversion.

2.  Entitlement to an increased rating for compound fracture 
of the left femur with osteoarthritis of the left knee, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
compound fracture of the left tibia.  

4.  Entitlement to compensable evaluation for varicose veins 
of the right leg from September 17, 1999 to May 26, 2000.  

5.  Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 10 percent disabling.  

6.  Entitlement to compensable evaluation for varicose veins 
of the left leg from September 17, 1999 to May 26, 2000.  

7.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1976.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
chronic left heel inversion and assigned a 10 percent rating 
effective March 23, 1999.  The decision also denied a rating 
in excess of 10 percent for compound fracture of the left 
femur with osteoarthritis of the left knee and a compensable 
rating for compound fracture of the left tibia.  


REMAND

A preliminary review of the record discloses that additional 
evidence has been associated with the claims file subsequent 
to the statement of the case dated in September 1999 and has 
not been addressed by the RO.  This additional evidence 
consists of a report of VA examination conducted in January 
2000 and a VA outpatient treatment record dated in May 2000.  
As such, they must be addressed by the RO and included in a 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37(a) (2000). 

In addition, the Board notes that the available medical 
evidence does not include X-rays of the veteran's left thigh 
and left foot.  Therefore, the Board feels that the veteran 
should be afforded another VA examination to determine the 
current severity of his service-connected disabilities.  

By a rating decision in February 2000, the RO granted service 
connection for varicose veins of the right and left legs, 
each evaluated as noncompensably disabling from September 17, 
1999.  In a VA Form 9, dated and received in April 2000, the 
veteran expressed disagreement with the rating assigned for 
the varicose veins.  Neither the veteran nor his 
representative has been provided a Statement of the Case 
(SOC) as to this matter in accordance with 38 C.F.R. §§ 19.26 
and 19.29.  Thus, according to the Court, a remand for such 
action is necessary.  Manlincon v. West, 12 Vet. App. 238 
(1998).  The Board notes that in a rating action in June 2000 
the RO increased the ratings for varicose veins of the right 
and left legs to 10 percent each effective May 26, 2000.  
However, there is nothing in the record showing that the 
veteran was only seeking 10 percent ratings for his service-
connected varicose veins.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected left heel, left femur and left 
tibia disabilities since March 1998.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for VA orthopedic and podiatry 
examinations to determine the severity of 
his service-connected left heel, left 
femur and left tibia disabilities.  All 
indicated tests, studies and X-rays 
should be performed.  The reports should 
set forth all objective findings 
regarding the left leg and foot, 
including complete range of motion 
measurements of the left knee and ankle.  
The examiners should comment on the 
existence of any functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, and pain 
motion or pain with use of the left leg 
and foot.  The podiatrist should render 
an opinion as to the extent of the 
veteran's left heel inversion.  In this 
regard, the terms "moderate," 
"moderately severe," and "severe" are 
the preferred adjectives. See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The 
orthopedist should indicate whether there 
is malunion of the tibia or femur.  All 
opinions and conclusions expressed must 
be supported by a complete rationale, and 
the examination reports should be typed.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of his 
failure to report for the examinations in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  Thereafter, the RO should 
readjudicate the issues of increased 
ratings for chronic left heel inversion 
and compound fracture of the left femur 
and a compensable evaluation for compound 
fracture of the left tibia.  The RO 
should discuss all applicable diagnostic 
codes, with particular attention to the 
applicability of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

6.  The RO should issue to the veteran 
and his representative an SOC with 
respect to the grant of service 
connection for varicose veins of the 
right and left legs effectuated in 
February 2000.  The SOC should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  Thereafter, only 
if an appeal has been perfected, this 
issue should be returned to the Board.

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




